Citation Nr: 1036524	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In May 2007, the Veteran testified at the RO before the 
undersigned in Washington, DC, via a video conference hearing.  A 
transcript of that hearing has been incorporated into the claims 
file.  This case was previously before the Board in August 2007 
and July 2009 at which times it was remanded for additional 
development.   


FINDING OF FACT

Service-connected chronic fatigue with insomnia and complaints of 
memory loss has worsened the Veteran's depressive disorder.


CONCLUSION OF LAW

The Veteran's depression has been aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for depression, which he 
asserts is secondary to his service-connected disabilities.  He 
is presently service connected for postoperative residuals of 
left patellar tendon rupture, rated 10 percent disabling; chronic 
fatigue with insomnia and complaints of memory loss, rated 10 
percent disabling; and patellofemoral syndrome with 
chondromalacia, right knee, associated with postoperative 
residuals of left patellar tendon rupture, rated 10 percent 
disabling.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2009). This includes 
disability made chronically worse by service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
notes that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts to 
a substantive change in the regulation.  For this reason, and 
because the Veteran's claims were filed before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which is more favorable to 
the claimant.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The record contains an April 1997 VA psychiatric examination 
report noting that from a psychiatric standpoint the Veteran was 
constantly tired and forgetful.  It also contains the Veteran's 
description of various physical problems, including with his 
knees.  The examiner diagnosed the Veteran as having no mental 
disorder.  The Veteran was also diagnosed as having no mental 
disorder at a VA mental health clinic in June 1998.  

On file is a September 2001 VA examination report wherein the 
examiner stated that the Veteran exhibited mild to moderate 
symptoms associated with a depressive disorder, including 
problems with concentration.  He said that the Veteran noted a 
lot of worry about his knee and what was going to end up 
happening to him because he felt he was fairly young and was 
having all these health problems.  The examiner went on to note 
that the Veteran did not quite understand what was going on and 
worried a lot about it.  

In September 2004, the Veteran underwent a VA mental health 
clinic consultation for problems involving anxiety, depressed 
mood and sleep problems.  He reported having problems with his 
mood since he got out of service and he denied having any 
problems with anxiety or depression prior to service.  He was 
noted as being tearful when reporting that his wife had died from 
cancer while they were separated.  He also reported "worrying 
about his issues", but it was noted that he did not discuss what 
his issues were.  He denied ever being hospitalized for 
psychiatric issues and said that a doctor in South Carolina had 
told him that he was depressed.  He was diagnosed as having 
depressive disorder, not otherwise specified (NOS).  

A March 2005 VA outpatient record shows that the Veteran reported 
a depressed mood for several months and notes his somatic 
preoccupation.  

The Veteran testified at a Board video conference hearing in May 
2007 that he was seeking service connection for depression as 
secondary to his service-connected disorders.  He explained that 
his injuries in service have created chronic pain and fatigue on 
a daily basis and that these symptoms have created or aggravated 
his depression.  He denied having problems with anxiety or 
depression prior to service, and added that his counselor felt 
that his service-connected disabilities played a role in his 
developing depression.  

In December 2008, the Veteran was again evaluated by VA and was 
diagnosed as having major depression, recurrent.  In rendering a 
nexus opinion, the examiner stated that it was more likely than 
not that the "veteran's depressive disorder has occurred 
secondary to various life stresses such as the loss of his wife 
and job difficulties" and went on to opine that his "chronic 
fatigue syndrome [was] not the 'primary cause' of the veteran's 
mood disorder."  

In response to the Board's request for a more definitive opinion 
regarding a possible relationship between the Veteran's service-
connected chronic fatigue syndrome and nonservice-connected 
depression, the December 2008 VA examiner issued an addendum 
opinion in August 2009 opining that it was at least as likely as 
not that the Veteran's chronic fatigue syndrome aggravated his 
major depressive illness.  The examiner explained that it was at 
least as likely as not that chronic fatigue created an ongoing 
stressor to the Veteran thereby increasing the likelihood and 
severity of depressive episodes.  He remarked that the 
psychological testing results obtained in December 2008 suggested 
that the Veteran's mood problems were characterized by negative 
preoccupation with bodily ills and physical complaints, to which 
chronic fatigue symptoms would tend to contribute.  

As far as the degree of aggravation, the examiner said that that 
was difficult to determine, but assessed it as mild simply 
because it represented one stress among many intrinsic in life 
such as job stress, financial stress and family stress.  He added 
his opinion that the Veteran's history of competitive employment, 
including his present position with the United States Postal 
Service, militated against a finding of severe or even moderate 
aggravation.

Thus, based on the foregoing medical evidence showing a 
relationship by aggravation between the Veteran's depression and 
service-connected chronic fatigue, and the lack of any medical 
evidence to the contrary, the Board finds that service connection 
is warranted for depression on a secondary, aggravation basis.  
Accordingly, service connection for depression, secondarily 
aggravated by service-connected disability, is warranted.

This claim been considered with respect to VA's duty to notify 
and assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for depressive disorder, as a disability 
aggravated by service-connected disability, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


